Citation Nr: 1522825	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  14-35 265	)	DATE
	)
	)

THE ISSUE

Whether the November 6, 1958, Board decision denying service connection for a low back disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

(The issues of entitlement to an earlier effective date for the grant of service-connection for a low back disorder, entitlement to higher ratings for a low back disorder, and entitlement to a total rating for disability based on individual unemployability (TDIU) are the subjects of a separate decision.)  


REPRESENTATION

Moving party represented by:  B. Rothchild, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Moving Party is the Veteran.  He had active service from November 1955 to November 1957.  

This matter is currently before the Board on the Veteran's motion for revision or reversal of the November 6, 1958, Board decision denying service connection for a low back disorder.  Of note, the intent of the Board is to have this decision be effective concurrently with the decision addressing the earlier effective date and increased rating claims which are the subject of a separate decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The November 6, 1958, Board decision denied service connection for a low back disorder essentially on the basis that a pre-existing congenital back disorder was not aggravated by service.  The Veteran was provided with a copy of the decision.  At that time, Board decisions were not subject to judicial review and were final when issued.  

2.  The Veteran subsequently filed a Motion for revision or reversal of the November 1958 Board decision.

3.  By separate decision, the Board is assigning an effective date for the grant of service connection for a low back disorder to the date following separation from service.  



CONCLUSION OF LAW

The Motion for revision or reversal of a November 1958 Board decision is moot.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Motion for revision or reversal of a November 1958 Board decision based on CUE has been rendered moot by the Board's separate decision to, first, vacate the April 2012 Board denial of an earlier effective date for the grant of service connection for a low back disorder any earlier than September 20, 2005, and, then, to grant the earliest effective date for service connection for a low back disability that is legally possible.  

Specifically, in a separate decision, the Board has assigned an effective date for the grant of service connection for a low back disorder to the first day following the Veteran's separation from service, which is a full grant of benefits being sought at the time of the November 1958 Board decision (service connection), as well a full grant of benefits sought at the time of the now-vacated April 2012 Board decision (earlier effective date).  

For this reason, there is no longer any remaining effective date "question" for the Board to address.  38 U.S.C.A. § 7104 (West 2014) (stating the Board decides actual "questions" in a case).  As such, the Motion for revision or reversal of the November 1958 Board decision on the basis of CUE has been rendered moot, and must be dismissed.  



ORDER

The Motion for revision or reversal of a November 1958 Board decision is dismissed as moot.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



